DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 11, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama [U.S. 2015/0205166 A1].
Regarding claim 1, Kageyama discloses an assembly for enhancing displayed electronic images [1, see figures 5-6], said assembly comprising: an electronic display layer [LCD, between 21 and 22] for displaying said electronic images; an optical component [21] located adjacent to the electronic display layer; a housing [5] for said electronic display layer [LCD] and said optical component [21]; and at least one shock-absorbing subassembly [cushion C, paragraph 0042 ] attached to a location along the housing and to said optical component (figures 5-6, paragraphs 0019-0020 and 0042-0044).
Regarding claim 3, Kageyama discloses each of said at least one shock-absorbing subassembly is attached to an interior portion of said housing [51a] at a first end [upper surface of C] and a perimeter of said optical component [21] at a second end [bottom surface of C] (figure 6).
Regarding claims 7-8, Kageyama discloses said at least one shock-absorbing subassembly [the cushion C serves as a shock-absorbing material so as to reduce occurrence of damage in the liquid crystal panel] is configured to dynamically impart/tensioning forces to said optical component in response to external forces experienced at the assembly (figures 5-6).
Regarding claim 9, Kageyama discloses said optical component comprises one or more optical films or one or more optical layers (figure 6).
Regarding claim 11, Kageyama discloses a protective layer [24] located forward of said electronic display layer and forming part of said housing, wherein said electronic images are visible through said protective layer (figure 6).
Regarding claim 12, Kageyama discloses a backlight panel [4, 31, 32] located rearward of said electronic display layer, which comprises liquid crystals, and comprising a number of light emitting diodes [31] arranged to provide a direct backlighting for said electronic display layer when activated (figure 6).
Regarding claim 16, Kageyama discloses an assembly for enhancing displayed electronic images [see figures 5-6], said assembly comprising: an electronic display subassembly for displaying said electronic images comprising an electronic display layer [LCD between 21 and 22], an illumination device [31 and 32], and one or more optical enhancement layers [10]; a protective cover layer [24] located forward of said electronic display subassembly and configured to permit viewing of said electronic images through said protective cover layer; a housing [5] for said electronic display subassembly, wherein said protective cover layer [24] is located at, or forms part of, a forward portion of said housing; and at least one shock-absorbing subassembly [the cushion C] for dynamically exerting forces to one or more components of said electronic display subassembly in response to external forces experienced at the assembly (figures 5-6, paragraphs 0019-0020 and 0042-0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Kageyama in view of Dunn et al. [U.S. 2014/0268657 A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 2 and 17, Kageyama discloses the assembly having the housing (figures 5-6). However, Kageyama does not disclose said housing is adapted for installation at a roof of a vehicle.
Dunn et al. teaches the housing is adapted for installation at a roof of a vehicle (figure 7).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the housing of Kageyama for installation at a roof of a vehicle as taught by Dunn et al. for purpose of providing an advantageous way of display massages on a vehicle.
Regarding claim 15, Dunn et al. teaches a second electronic display layer for displaying additional ones of said electronic images, wherein said second electronic display layer is secured within said housing in a direction opposing said electronic display layer (figure 2). The motivation is the same as above.

Claims 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Kageyama in view of Dunn [U.S. 2013/0279154 A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 13, 14 and 18, Kageyama discloses the assembly (figures 5-6). However, Kageyama does not show the intake aperture; the exhaust aperture; the airflow pathways; the closed loop airflow pathways; the fans; and a heat exchanger as claimed.
	Dunn teaches all the claimed features above (figures 1-3).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the assembly of Kageyama with the intake aperture; the exhaust aperture; the airflow pathways; the closed loop airflow pathways; the fans; and a heat exchanger as claimed as taught by Dunn for purpose of providing an advantageous way of heat dissipation.

Allowable Subject Matter
Claims 4-6, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4, 10 and 19, each recites further details of the assembly, which are not disclosed or suggested by the prior of record. Claims 5-6 depend on claim 4.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 20 recites a mobile display assembly for enhancing displayed electronic images, said mobile display assembly including, in combination, a first plurality of spring-dampener subassemblies located within said housing and secured to one or more components of said first electronic display subassembly for dynamically exerting tensioning forces to said one or more components of said first electronic display subassembly in response to application of external forces to the mobile display assembly; and a second plurality of spring-dampener subassemblies located within said housing and secured to one or more components of said second electronic display subassembly for dynamically exerting tensioning forces to said one or more components of said second electronic display subassembly in response to the application of the external forces to the mobile display assembly. These features are not disclosed or suggested by the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohashi U.S. 2015/0226996 A1 discloses a buffer member 34 having shock-absorbing characteristics and the light guide plate 16 (figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875